UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-V- ORDER OF RESTITUTION

TAIWAY TODD, $2 12-cr-45-4 (RJS)

Defendant.

DOCUMENT
I
i

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED THAT:

    

DA
il

{

1. Amount of Restitution. TAIJAY TODD- ihe Defeidiant shall-pay-Testitation in
the total amount of $7,900.00 to the victims of Count One of Indictment S2 12 Cr. 45 (RJS). The
names, addresses, and specific amounts owed to each victim are set forth in the Schedule of
Victims attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized
to send payments to the new address without further order of this Court.

2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and
several with that of any other defendant ordered to make restitution for the offenses in this matter,
specifically Fahd Hussain, Jermaine Dore, Dwayne Barrett, Shea Douglas, and Damian
Cunningham. Defendant’s liability for restitution shall continue unabated until either the
Defendant has paid the full amount of restitution ordered herein, or every victim has been paid the
total amount of his loss from all the restitution paid by the Defendant and co-defendants in this
matter.

3, Sealing. Consistent with 18 U.S.C. §§3771 (a)(8) & 3664(d)(4) and Federal Rule

of Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

This Order supersedes the Court’s prior Order of Restitution in this matter, dated
September 11, 2013, and any payments made pursuant to that prior order shall be credited to the

restitution amount ordered herein.

SO ORDERED.
Dated: New York, New York
February 26, 2020

  

 

RI@HARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
